Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Clarke appeals from the district court’s order denying his: (1) motion to correct the record, (2) motion to set aside judgment, (3) motion to re-open the case, and, (4) motion for clarification. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Clarke v. DynCorp Int’l LLC, No. 8:12-cv-03267-JFM (D.Md. Feb. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.